Exhibit OKLAHOMA DEPARTMENT OF ENVIRONMENTAL QUALITY AIR QUALITY DIVISION IN THE MATTER OF: Oklahoma Gas & Electric Company, Seminole Generating Station, CASE NO.10-024 Sooner Generating Station, Muskogee Generating Station, REGIONAL HAZE AGREEMENT The parties to this Agreement, the Oklahoma Department of Environmental Quality (“DEQ”) and the Oklahoma Gas & Electric Company (“OG&E”) hereby agree to the entry of this Regional Haze Agreement (“Agreement”) in order to satisfy the Best Available Retrofit Technology (“BART”) requirements associated with the Regional Haze Rule, 40 C.F.R. Subpart P, and 40 C.F.R. Part 51, Appendix Y (incorporated by reference at OAC 252:100-8-72). FINDINGS OF FACT 1.OG&E is an Oklahoma corporation with its principal headquarters in Oklahoma City, Oklahoma. 2.OG&E owns and operates the following three (3) fossil-fuel fired steam electric generating plants: Seminole Generating Station – This station is located northeast of the City of Konawa, Seminole County, Oklahoma. The station includes three (3) nominal 567 megawatts (“MW”) steam electric generating units designated as Seminole Units 1, 2, and 3. Seminole Units 1 and 2 became operational in 1968, and Unit 3 became operational in 1970. All three (3) units are Babcock & Wilcox wall-fired boilers that fire natural gas as their primary fuel.Each unit is a fossil-fuel fired boiler with heat inputs greater than 250-mmBtu/hr.Because the units fire natural gas, there are no sulfur dioxide (“SO2”) or particulate matter (“PM”) emission control systems. Seminole Unit 3 was designed with flue gas recirculation (“FGR”) for nitrogen oxide (“NOx”) control.Each unit has the potential to emit 250 tons per year (“TPY”) of NOx.The facility is currently permitted to operate under DEQ Air Quality Permit No. 2003-400-TVR, which was issued on May 8, 2006. Sooner Generating Station – This station is located in Red Rock, Noble County, Oklahoma. The station includes two (2) 570 MW steam electric generating units designated as Sooner Units 1 and 2.Each unit is a fossil-fuel fired boiler with heat inputs greater than 250-mmBtu/hr.Sooner Units 1 and 2 were in existence prior to August 7, 1977, but not in operation prior to August 7, 1962.Both units fire coal as their primary fuel, and both units have the potential to emit 250 TPY or more of NOx, SO2, and PM.The facility is currently permitted to operate under DEQ Air Quality Permit No. 2003-274-TVR, which was issued on February 11, 2006. Muskogee Generating Station – This station is located in Muskogee, Muskogee County, Oklahoma. The station includes two (2) 572 MW steam electric generating units designated as Muskogee Units 4 and 5.Each unit is a fossil-fuel fired boiler with heat inputs greater than 250-mmBtu/hr.Both Muskogee Units 4 and 5 were in existence prior to August 7, 1977, but not in operation prior to August 7, 1962.Both units fire coal as their primary fuel, and both units have the potential to emit 250 TPY or more of NOx, SO2, and PM.The facility is currently permitted to operate under DEQ Air Quality Permit No. 2005-271-TVR, which was issued on September 8, 2009. 3.In 1977, the U.S. Congress enacted § 169 of the federal Clean Air Act, 42 U.S.C. § 7491, to protect the visibility of Class I Federal areas (areas determined to be of great scenic importance) from impairment.A particular type of visibility impairment is referred to as “Regional Haze.”See 40 C.F.R. § 51.301 (“Regional Haze means visibility impairment that is caused by the emission of air pollutants from numerous sources located over a wide geographic area.Such sources include, but are not limited to, major and minor stationary sources, mobile sources, and area sources.”).The federal Clean Air Act requires the development of emission limitations for pollutants contributing to Regional Haze which emanate from a variety of sources, including fossil-fuel fired electric generating power plants having a total energy generating capacity in excess of -2- MW. 4.In 1980, the U.S. Environmental Protection Agency (“EPA”) promulgated regulations addressing Regional Haze reasonably attributable to specific sources or small groups of sources.See 40 Fed.Reg. 80,084.The regulations required States to determine which sources impair visibility and require the installation of BART on certain of those sources. 5.In 1999, EPA amended 40 C.F.R. Part 51, Subpart P, to further define the facilities subject to the Regional Haze requirements.The regulations require States to develop and implement long-term strategies for reducing air pollutants that cause or contribute to visibility impairment in Class I Federal areas. 6.On July 6, 2005, the EPA published the final “Regional Haze Regulations and Guidelines for Best Available Retrofit Technology Determinations” (the “Regional Haze Rule”).See 70 Fed.Reg. 39104. The federal Clean Air Act, 42 U.S.C. §§ 7401 et seq., and the Regional Haze Rule, 40 C.F.R. §§ 51.300 – 51.309, require certain States, including Oklahoma, to make reasonable progress toward the “prevention of any future, and the remedying of any existing, impairment of visibility in mandatory class I
